Title: From George Washington to Jonathan Trumbull, Sr., 6 September 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dear Sir
            Head Quarters [White Plains] 6th Septemr—1778
          
          I had the satisfaction of your two favors, both of the 27th ulto.
          The Battalions of Colo. Enos [&] McClellan, I am informed by Colonel
              Malcom, who commands where they were stationed, were
            to be discharged, and I suppose they are now on their way home.
          The violent gale which dissipated the two Fleets when on the point of engaging, and the
            withdrawing of the Count D’Estaing to Boston, may appear to us as real misfortunes—but
            with you I consider storms and victory under the direction of a wise providence, who, no
            doubt, directs them for the best of purposes, and to bring round the greatest degree of
            happiness to the greatest number of his people.
          I feel with you for the unfortunate Frontiers exposed to all the inroads of an Enemy,
            whose natural barbarity in War, has been encreased by the Arts & influence of a
            civilized nation. I had early ordered for the defence of the Inhabitants Colonel
            Hartley’s Regiment—Colo. Butler’s—Colo. Olden’s, with the remains of Morgan’s Rifle
              Corps—These, I believe, have been of considerable
            service—but I am unhappy in not having it in my power to afford them at present, a more
            compleat and sufficient security, from this Army, for the purpose you mention of
            carrying the War into the Enemy’s Country—It is of the utmost importance to maintain the
            force now in the Field, and even to encrease it as far as possible. However, as soon as
            circumstances will admit of putting a more comprehensive plan into execution, I shall be
            ready to give it all kind of furtherance in my power. I am, Dear Sir your most Obedient
            Servant
          
            G. Washington
          
        